An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows for proper reference to an antecedent: 
In claim 1, line 14, “a” was changed to -- the --.
In claim 10, line 17, “a” was changed to -- the --.
The following is an examiner’s statement of reasons for allowance: Applicant cites numerous references related to transabdominal analysis of fetal oxygen saturation. Of particular relevance, Ray (USPN 10,362,974 – Figures 2A, 4A-C and the descriptions thereof) and Wang et al. (USPGPub 2011/0218413 – Figures 1 and 4 and the descriptions thereof) teach optical measurement of fetal and maternal information wherein additional signals related to fetal or maternal heart rate are detected and used for extracting corresponding fetal and maternal portions of the measured optical data. Chance (USPGPub 2009/0281402 – Summary of the invention) teaches use of a sensor array and processing to identify emitter and detector elements that provide fetal measurement information. Balberg et al. (USPGPub 2006/0122475) teaches measurement of fetal parameters using ultrasound tagging of the optical measurement signals to distinguish data of interest from maternal data (Abstract, Figure 1A, 1B and the descriptions thereof). As noted, each of these arrangements rely on one of: an additionally measured signal, an additionally applied signal, or selection of source and detector to assure the detected signal has interacted with a portion of the fetus. However, none suggest the use of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791